By the Court.—

By the act of 1794, it is contemplated that the remnant of confiscated property unsold by the commissioner, might contribute to furnish means for a permanent establishment, &c. Then it gives it all the lands not heretofore sold, &c. We are of opinion that the purchase by Brandon being relinquished before the grant to the Trustees, and the estate being then in the State, that it passed with the other property, and was vested in the Trustees in the same manner, and that they had as good a right to convey it, as they had to convey any other confiscated property.